 1   MICHAEL BAILEY
     United States Attorney
 2   ANNA WRIGHT
     Assistant U.S. Attorney
 3   NATHANIEL J. WALTERS
 4   Assistant U.S. Attorney
     State Bar No.: 029708
 5   405 West Congress, Suite 4800
     Tucson, Arizona 85701-5040
 6   Telephone: (520) 620-7300
     E-mail: anna.wright@usdoj.gov
 7           nathaniel.walters@usdoj.gov
     Attorneys for Plaintiff
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                                 FOR THE DISTRICT OF ARIZONA
10
11   United States of America,                              18-CR-223-TUC-RCC (DTF)
12                            Plaintiff,
                                                        GOVERNMENT’S REQUEST FOR
13           vs.                                           NOTICE OF DEFENSES
14
     Scott Daniel Warren,
15
                              Defendant.
16
17          The United States of America, by and through its undersigned attorneys, pursuant
18   to Federal Rules of Criminal Procedure 12, 12.1, 12.2, and 12.3, hereby requests timely
19   and accurate notice of the defendant’s intent to assert the defense of entrapment, duress,
20   coercion, alibi, insanity or any other mental condition, and public authority.
21          1.     Pursuant to Rule 12(e), the United States requests from the defendant that he
22   provide notice of intention (if any) to use the defenses of entrapment, duress, or coercion.
23          2.     Pursuant to Rule 12.1, the United States requests from the defendant that he
24   provide notice of intention (if any) to offer the defense of alibi. The United States
25   specifically requests the name(s) of the location(s) and the hour(s) where the defendant
26   claims to have been at the time(s) specified in the Indictment. The United States also
27   requests the name(s) and address(es) of the witness(es) upon whom the defendant intends
28   to rely to establish an alibi defense.
 1          3.     Pursuant to Rule 12.2, the United States requests from the defendant that he
 2   provide notice of intention (if any) to use an insanity defense or to present expert testimony
 3   relating to a mental disease or defect or any other mental condition.
 4          4.     Pursuant to Rule 12.3, the United States requests from the defendant that he
 5   provide notice of intention (if any) to use the defense of actual or believed exercise of
 6   public authority on behalf of a law enforcement or federal intelligence agency.
 7          Failure to comply with the notice requirements as specified in the above referenced
 8   sections of the Federal Rules of Criminal Procedure will result in the government moving
 9   to preclude such defenses in the event that they are brought untimely or if the notice
10   regarding one of the above defenses is predicated on insufficient information.
11          WHEREFORE, it is respectfully requested that this Court take notice of the
12   aforementioned, and for such other and further relief that is just and proper.
13          Respectfully submitted this 30th day of September, 2019.
14
                                                MICHAEL BAILEY
15                                              United States Attorney
16                                              District of Arizona
17                                              /s/ Anna R. Wright & Nathaniel J. Walters
18
                                                ANNA WRIGHT &
19                                              NATHANIEL J. WALTERS
20                                              Assistant U.S. Attorneys

21
22   Copy of the foregoing served electronically or by
     other means this 30th day of September, 2019, to:
23
     All ECF participants
24
25
26
27
28


                                                 -2-
